SCHWAB, C. J.
In our former opinion we noted that the trial court was "clearly in error on the merits,” but stated that we could reach the question only as to State v. Connorton (CA 8203), which we reversed and remanded. See State v. Patrick, 32 Or App 35, 37, 573 P2d 1259 (1978). We dismissed the appeals as to State v. Patrick (CA 8201) and State v. Spinney (CA 8202) on the grounds that the orders appealed from were not appealable. As the opinion on reconsideration in State v. Thomas, 34 Or App 187, 578 P2d 452 (1978), points out, we were in error in so holding.
Reconsideration allowed. Former opinion modified. CA 8201 and CA 8202 are reversed and remanded.